Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 12, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 are currently pending. Claims 38, 47 and 66 have been amended by Applicants’ amendment filed 01-12-2022. Claims 39, 41, 54, 56, 60-63 and 68 have been canceled by Applicants’ amendment filed 01-12-2022. Claims 70 and 71 have been added by Applicants’ amendment filed 01-12-2022. 

Initial Election:
(1)	Applicant's election of Group IV, claims 38-42, directed to a system for detecting a target existing
at low concentration in a liquid sample, and the election of:
Species (A): wherein the sample container is a cuvette (instant claim 42),
Species (B): wherein the target detecting system is PCR (instant claim 25),
Species (C): the species of target species was not elected,
Species (D): the system of claim 38 further comprising an additional element was also not
elected, in the reply filed March 28, 2019 was previously acknowledged.

Supplemental Election:
(2)	Applicant's Supplemental election of:
 Species (A): the species election of a system comprising an additional element is wherein the
system further comprises a droplet microfluidics system (claim 51 ),
Species (B): the species election of applications of the system is wherein the system is capable of
quantifying the number of target microdroplets (claim 45), and
Species (C): wherein the emulsion system comprises an emulsion microfluidics system (claim 43), in the reply filed November 21, 2019 was previously acknowledged.

Further Supplemental Election:
(3)	Applicant's Supplemental election of:
Species (A): the species election of an optional target detecting system is a real-time fluorescent
sensor (claim 38),
Species (B): the species election of a product of manufacture further comprising data analyzing
software (claim 40),
Species (C): wherein the target comprises a nucleic acid (claim 58), and
Species (C1 ): wherein the nucleic acid is DNA (claim 58), in the reply filed November 30, 2020 was previously acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the
restriction requirement, the election of invention has been treated as an election without traverse (MPEP
§ 818.03(a)).
The restriction requirement was deemed proper and was made final.

Claims 39, 41, 54, 56 and 60-63 (all canceled) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 are under consideration to which the following grounds of rejection are applicable. 

Declaration
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 signed by Weian Zhao on January 7, 2022 (hereinafter the “Zhao decl.”), and filed on January 12, 2022.

Priority
The present application filed March 24, 2016 is a 35 U.S.C. 371 national stage filing of
International Application No. PCT/US2014/057282, filed on September 24, 2014, which claims benefit of
US Provisional Patent Application No. 61/987,078, filed May 1, 2014; and US Provisional Patent
Application No. 61 /881,827, filed September 24, 2013.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, the as-filed Specification, filed March 24, 2016; International Patent Application PCT/US14/57282, filed September 24, 2014; US Provisional Patent Application 61/881,827, filed September 24, 2013; and US Provisional Patent Application 61/987,078, filed May 1, 2014. These Applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific March 24, 2016, the filing date of US Patent Application 15/024,735. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 38 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 12, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The product of manufacture of claim 38 is interpreted to comprise: (1) a module comprising a high-throughput droplet generator comprising a plurality of microdroplets having a diameter of about 1 micron to about 300 microns, encapsulated in an immiscible oil fluid, wherein a portion of the plurality of microdroplets have contained within components of a fluorescence bioassay, wherein the module is operably connected to (2) a microscope comprising: (a) an objective operatively linked to a (i) laser, (ii) a light detector, and (iii) a sample container; (b) a mechanical sleeve; (c) a first motor operably connected to the sample container and adapted to rotate the sample container; and (d) a second motor operably connected to the sample container adapted to provide a vertical up and down motion.

Claim Rejections - 35 USC § 112(b)

Claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 are indefinite because the claims appear to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p)(II) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). For example, claim 38 recites; “a module comprising a droplet generator to generate a plurality of microdroplets” in lines 3-4; “each of the plurality of microdroplets is monodispersed and encapsulated in an immiscible carrier oil fluid” in lines 7-8; “a microscope comprising an objective operably linked to a laser, a light detector, and a sample container” in lines 12-13; “wherein the microscope mechanical sleeve is adapted to position, and positions, the sample container in front of the microscope objective such that the microscope views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down by the second motor” in lines 33-38; “wherein the detector detects a detectable signal in each of the plurality of microdroplets at a rate of at least about 1000 microdroplets/per second” in lines 39-41; “wherein the detector is adapted to quantify the target-comprising microdroplets and detects a signal in each microdroplet during rotating of the sample container about the vertical axis and vertical up and down motioning of the sample container” in lines 42-46; “the module inputs the plurality of generated microdroplets comprising the detecting system into the sample container while the second motor vertically moves the sample container up and down and the first motor rotates the sample container” in lines 47-51; and “the detector detects a signal from the plurality of microdroplets” in lines 52-53. Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.

Claim 38 is indefinite for the recitation of the term “immiscible carrier oil fluid” in line 8 because it is unclear what types of fluids are encompassed by the term “immiscible carrier oil fluid”, and how this ‘oil fluid’ that is used to encapsulate the plurality of microdroplets is related to the microdroplets generated from the “liquid sample” recited in line 4, such that it is unclear whether the term refers to aqueous emulsion droplets encapsulated in a hydrocarbon oil; cells carried through channels using water; whether the term refers to any fluid that has one or more properties of an oil (e.g., viscosity, density, molecular weight, etc.), whether the term refers to any fluid that is immiscible with the droplet (e.g., hexane, ether, benzene, methylene chloride, etc.), or whether the term refers to some other “immiscible carrier oil fluid” and, thus, the metes and bounds of the claim cannot be determined.
Claims 38 and 47 are indefinite for the recitation of the term “the fluorescence bioassay” such as recited in claim 38, lines 20-21. There is insufficient antecedent basis for the term “the fluorescence bioassay contained in the plurality of microdroplets” because claim 38, line 5-6 recite that the plurality of generated microdroplets have contained within components of a fluorescence bioassay” (underline added).
Claims 38 and 48 are indefinite for the recitation of the term “the detector” such as recited in claim 38, line 39. There is insufficient antecedent basis for the term “the detector” in the claim because claim 38, lines 12-13 recite the term “a light detector”.
Claim 38 is indefinite for the recitation of the term “at least about 1000 microdroplets/per second” in lines 40-41 because the term “at least about” for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 38 recites the broad range or limitation of “about”, wherein the term “about” encompasses numbers slightly higher or lower than recited, while the 
Claims 38 and 64 are indefinite for the recitation of the term “the target-comprising microdroplets” such as recited in claim 38, lines 42-43. There is insufficient antecedent basis for the term “the target-comprising microdroplets” in the claim. Moreover, claim 38 does not recite that the microdroplets comprise a target molecule and, thus, the metes and bounds of the claim cannot be determined.
Claim 38 is indefinite for the recitation of the term “the module inputs the plurality of generated microdroplets comprising the detecting system into the sample container” such as recited in claim 38, lines 48-49. There is insufficient antecedent basis for the term “the detecting system” in the claim. Moreover, claim 38 does not recite that the product of manufacture comprises a “detecting system”; and it is wholly unclear as to the identity of the “detecting system”, or how the plurality of generated microdroplets comprises a “detecting system” (e.g., a fluorescent microscope, a plate reader, Illumina or Roche sequencers, tags, microscope slides, etc.) that is input into a sample container while the second motor vertically moves the sample container and, thus, the metes and bounds of the claim cannot be determined.
Claim 47 is indefinite for the recitation of the term “a polymerase chain reaction (PCR); a rolling circle amplification...and an exponential isothermal amplification and hybridization” in lines 4-9 because the list of techniques does not comprise a list of enzymes as required by claim 47, lines 2-3, which recites that the “fluorescence bioassay comprises an enzyme selected from the group consisting of” (underline added) and, thus, the metes and bounds of the claim cannot be determined.
Claim 50 is indefinite for the recitation of the term “the detectable signal is generated by a DNAzyme sensor” in lines 2-3 because it is unclear how a signal is generated by a DNAzyme sensor because a sensor, traditionally, detects and generate signal and, thus, the metes and bounds of the claim cannot be determined.
Claims 52 and 57 are indefinite for the recitation of the term “the emulsion microfluidics system” such as recited in claim 52, lines 2-3. There is insufficient antecedent basis for the term “the emulsion microfluidics system” in the claim. Moreover, instant claim 38 instant claim 38, from which claims 52 and 
Claims 52 and 64 are indefinite for the recitation of the term “multi-channel cartridge system” such as recited in claim 52, line 3 because claim 38 does not recite an emulsion microfluidics system or a droplet microfluidics system, such that the product of manufacture cannot comprise a multi-channel cartridge system as recited in claim 52 and, thus, the metes and bounds of the claim cannot be determined.
Claims 52 and 57 indefinite for the recitation of the term “the droplet microfluidics system” such as recited in claim 52, lines 3-4. There is insufficient antecedent basis for the term “the droplet microfluidics system” in the claim. Moreover, instant claim 38, from which claims 52 and 57 depend, does not recite that the product of manufacture comprises a droplet microfluidics system, such that this system does not comprise a multi-channel cartridge and, thus, the metes and bounds of the claim cannot be determined.
Claims 59 and 70 are indefinite for the recitation of the term “nucleic acid” such as recited in claim 59, line 2 because claim 38, from which claims 59 and 70 depend, does not recite that the product of manufacture comprises nucleic acids and, thus, the metes and bounds of the claim cannot be determined.
Claim 64 is indefinite for the recitation of the term “the target-comprising microdroplets” such as recited in claim 64, line 2. There is insufficient antecedent basis for the term “the target-comprising microdroplets” in the claim. Moreover, claims 38 and 52, from which claim 64 depends, do not recite that the microdroplets comprise a target molecule and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69 is maintained, and claims 70 and 71 are newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that This is a new matter rejection. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventors, at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 38 recites (in part): “a mechanical sleeve adapted to position the sample container in front of the microscope objective” in lines 22-23; and “the microscope mechanical sleeve is adapted to position, and positions, the sample container in front of the microscope objective such that the microscope objective views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down by the second motor” in lines 33-38.
Applicant points to page 57, lines 1-3 and 13-20 of the originally as-filed Specification (filed March 24, 2016) for support of instant claim 38, lines 22-23 and 33-38 regarding the mechanical sleeve. Upon review of the instant as-filed Specification, support was not found for the limitations: “a mechanical sleeve adapted to position the sample container in front of the microscope objective”; and “the microscope mechanical sleeve is adapted to position, and positions, the sample container in front of the microscope objective such that the microscope objective views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down 
A claim by claim analysis of independent claim 38 regarding where support can be found for the amendments to the claims in the amended as-filed Specification, filed March 24, 2016; and/or in the US Provisional Patent Applications 61/881,827 or 61/987,078 is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC§ 102
	Please Note: the references have been modified slightly in view of Applicant’s arguments and remarks, filed 01-12-2022.

(1)	The rejection of claims 38, 40, 42, 46-50, 52, 55, 58, 59, 64-66 and 69 is maintained, and claims 70 and 71 are newly rejected, under 35 U.S.C. 102(a1 )/(a2) as being anticipated by Olejnik et al. (US Patent Application Publication No. 20140335528, published November 13, 2014; of record) as evidenced by Griffith (ThermoFisher, 2010, 1-28; of record); and Qiagen (Qiagen, 2006, 1-6); and Technical Support (Qiagen, 2020, 1-171; of record); and Rowley (Materials and Methods, 2012, 2(125), 1-15); and Menges et al. (US Patent No. 9029101, issued May 12, 2015; effective filing date August 1, 2013); and Agilent (Agilent Technologies, 2009, 1-38).
Regarding claims 38, 40, 42, 46-50, 52, 55, 58, 59, 64-66 and 69-71, Olejnik et al. teach method
particles containing an analyte including a nucleic acid including DNA,
protein, cell, virus, antibody, drug, biomarker, etc. (interpreted as a sample), wherein enrichment beads
are used that are larger in size than beads used for amplification, such that a separation device is
employed that can retain large beads with bound amplified beads (interpreted as sample; and nucleic
acids including DNA, claims 38, 58 and 59) (Abstract; and paragraphs [0005], lines 1-3; and [0043]).
Olejnik et al. teach a method of enriching, comprising: (a) providing (i) an emulsion comprising one or
more (typically many) aqueous compartments in oil (interpreted as an microdroplets in oil fluid generated from a liquid sample; emulsion system; and a sample container), at least some compartments comprising PCR reagents (interpreted as PCR), a first primer immobilized on the emulsion bead, a second primer in solution, and template; and (ii) enrichment beads, wherein said enrichment beads are different from said emulsion beads in said compartments; (b) exposing the emulsion to conditions so as to amplify at least some of the template on at least some of the emulsion beads in at least some of the compartments; (c) enriching for emulsion beads comprising amplified template by contacting the emulsion beads with the enrichment beads; (d) capturing at least some of the population of complexes under conditions such that a majority of said emulsion beads not comprising amplified template are not captured (interpreting primers and/or amplified template as a component of a fluorescence bioassay); (e) subjecting the population of complexes to conditions so as to separate said emulsion beads comprising amplified template from said enrichment beads, wherein the capturing in step (d) comprises size selection, such that the invention contemplates a variety of size selection techniques including density centrifugation (interpreted as a motor configured to rotate the sample container) (corresponding to a module comprising a droplet generator from a liquid sample; microdroplets in an immiscible oil fluid; an emulsion system; a sample container; encompassing RT-PCR; interpreting primers and/or amplified template as a component of a fluorescence bioassay; and a motor configured to rotate about the vertical axis of the sample container, claims 38a, 38b, 47, 55 and 71) (paragraphs [0006]; and [0007], lines 3-6). Olejnik et al. teach in Figure 8, a vortexer is used to perform mixing operations, and repetitive pipetting is used by adapting QIACube, automated pipetting/centrifugation workstation (interpreted as a motor for rotating a sample container; a motor for providing a vertical up and down motion; and two separate motors, claims 38a, 38b, 58, 59 and 68) labeled bead suspension can be analyzed by using imaging techniques such as a fluorescent microscope or fluorescence assisted cell sorting instrument (FACS) (interpreted as a 3D particle counting system; a microscope linked to a detector; comprising a laser; and capable of quantifying); and that Figure 4 shows signal distribution/histograms as measured by FACS for enriched (A) and non-enriched (B) particles, wherein particles containing amplified targets are visualized using fluorescently labeled (Cy5) oligonucleotide probe complementary to the distal end of the amplicon (corresponding to a microscope linked to a detector; 3D particle counting system; capable of quantifying the number of target-comprising microdroplets; microscope; fluorescence sensor; a chemical-based fluorescence-based assay; and capable of detecting a fluorescence signal, claims 38b, 48, 50 and 70) (paragraphs [0064]; and [0086], lines 11-14; and Figure 4), wherein it is known that flow cytometry moves thousands of cells per second through a laser beam, and captures the light that emerges after each pass, and that a FACS is the process by which cells that have run through a flow cytometer can be captured and recollected for further analysis such as by microscopy, wherein multi-parametric data from cells and particles can be gathered using a hemocytometer on a stage microscope as evidenced by Rowley (pg. 1, last partial paragraph; pg. 9, last partial paragraph; pg. 10, first partial paragraph; and pg. 11, third full paragraph). Olejnik et al. teach that various methods and processes of the invention are automated such as, for example, the enriching method can be performed using an automated sample processing system, wherein the system can have regions for particular tasks such as centrifugation to which and from which materials such as tubes containing beads are moved by a robotic arm or the like; and the regions can have platforms, drawers, or decks comprising a plurality of sample carrier elements (interpreted as including a mechanical sleeve), wherein the sample carriers can be both movable and removable as one piece or in pieces; and that platforms include the commercially available QIACube from Qiagen is equipped with an automated centrifuge and pipetting system which can be programmed to do all or a portion of the method steps with limited human intervention (corresponding to a device that simultaneously translates the sample container; cuvette; and cylindrical cuvette, claims 38b, 42, 46 and 68) (paragraph [0037]), wherein centrifuging using a centrifuge tube can range from 300, 800 or 1300 revolutions per minute as evidenced by Griffith (pg. 9, col 1, first full paragraph; and pg. 9, col 2, last automatic processing device can comprise a robotic arm having robotic movement, such that the arm can comprise one or more elements such as a syringe, pipette or probe, sensor element volume fluid and/or air applicator, wherein the syringe, pipette or probe can be fluidically connected with a reservoir or other container and can apply one or more of the following: rinse agents such as buffers and the like, denaturing reagents for separating DNA duplexes, additional materials including bead (corresponding to an emulsion microfluidics system, claim 43) (paragraph [0040]). Olejnik et al. teach that that the emulsion can be formed according to any suitable method known in the art including counter-flow methods and cross-current methods; and that the size of the microcapsules can be adjusted by varying the flow rate and speed of the components, for example, in dropwise addition, the size of the drops and the total time of delivery can be varied, such that the emulsion contains a density of between about 10,000-1,000,000 beads encapsulated per microliter, wherein the number depends on the size of the microspheres (corresponding to a high-throughput droplet generator; emulsion system; a multi-channel cartridge; encompassing a size ranging from 10 microns to 100 microns; a droplet generator; sample container suitable for multiplexed detection; and emission light detection unit, claims 49, 52, 57, 64-66 and 69) (paragraph [0079], lines 8-22). Olejnik et al. teach incubating the emPCR bead mix on a rotating shaker (interpreted as an integrated orbital shaker) (paragraph [0240]), wherein the QIACube provides a robotic workstation up to 12 samples per run using collection tubes on the integrated orbital shaker as evidenced by Qiagen (pg. 2, second full paragraph; and pg. 3, second full paragraph), and wherein the shaker has a speed of 100-2000 revolutions/minute as evidenced by Technical Support (pg. 135, Shaker). Olejnik et al. teach that an assay can be performed using at least one "assay mixture", which is a composition from which one or more test signals are detected, before, during, and/or after processing of the composition to permit reaction, if any, to occur (interpreted as detector configured to detect while the motor is translating and rotating, claim 38) (paragraph [0042]). Olejnik et al. teach the collection of data, and the analysis of images from a fluorescent cell analysis instrument (Cellometer); and the use of the Tecan instrument, wherein raw data is collected and analyzed (interpreted as data analyzing software; and SimFCS, claims 40 and 53) (paragraphs [0091]; [0297]-[0302]; and Figure 9). Olejnik et al. teach loading each sample into each well of the TECAN 96- well plate, and running the Tecan instrument including: (i) open Magellan 6 from the desktop; (Ii) click “move plate out”, which will cause the door to open on the instrument; (iii) load the plate; (iv) click “move plate in”, which will cause the plate to be sucked into the instrument; (v) click “go”; (vi) chose which wells are to be measured including selecting filters; and (vii) press “go” and the readings will be taken, such that a plate diagram will come up with data on it (interpreting the Tecan reader to comprise a mechanical sleeve adapted to position the sample container in front of the microscope; and a microscope with an objective to view the microdroplets in the sample container, claim 38b) (paragraphs [0294]-[0312]), wherein it is known that when the Tecan plate reader is part of an automated laboratory systems, the plate reader comprises a robot with pipette tips for the transport of fluids or with grippers for the transport of laboratory items such as microplates or sample tubes; as well as, an optical axis arranged in a substantially horizontal way, and a detection axis which is arranged in a substantially vertical way, such that the optical axis 23 and above the moving unit 5, arranged with the microplate support 4, said microplate reader comprises detection optics 2’ as evidenced by Menges et al. (col 1, lines 52-58; and col 6, lines 44-50); and where it is known that the Tecan reader device comprises a robotic gripper that allows the robot to move the plate horizontally towards or away from the teachpoint as evidenced by Agilent (interpreting a robotic gripper as a mechanical sleeve, claim 38b) (pg. 16, last partial paragraph). Olejnik et al. teach that in order to visualize emulsions and measure the size distribution of emulsion droplets, imaging techniques (e.g., microscopy) or laser scattering methods including a particle size analyzer such as the Malvern MasterSizer can be used (interpreted as a microscope operable linked to a laser, claim 38a) (paragraph [0087]). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). As indicated in MPEP 2114(11), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469. 15 USPO2d 1525, 1528 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. c" Inter. 1987). Here, there are multiple recitations of intended uses such as, for example, "a high throughput generator to generate a plurality of microdroplets" in claim 38. lines 3-4; “wherein the laser is positioned or adapted to generate an excitation light and focus the excitation light inside the sample container” in lines 14-16; “the microscope objective is positioned or adapted to image a plurality of microdroplets in the sample container and transmit the image from the fluorescence bioassay contained in the plurality of microdroplets” in lines 17-21; “the microscope views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down by the second motor” in lines 35-38; “wherein the detector detects a detectable signal in each of the plurality of microdroplets” in lines 39-40; “'wherein the detector is configured to detect a detectable signal...1000 microdroplets/per second" in lines 40-41; “the detector is adapted to quantify the target-comprising microdroplets and detect a signal” in lines 42-43; "wherein the motor is capable of providing vertical up and down motion...of the sample container" in lines 31 -35; "the detector is positioned to quantify the target-comprising microdroplets and detect a signal in each microdroplet during the rotating of the sample container about the vertical axis and vertical up and clown motion of the sample container" in lines 39-44; and "the module inputs the plurality of generated microdroplets comprising the...while the motor is vertically moving up and down and rotating the sample container"' in lines 47-49. Thus, the statement of intended use do not does not qualify or distinguish the structural apparatus over Olejnik et al. 
Olejnik et al. do not specifically exemplify a 256 channel cartridge system (instant claim 57); or an emission light detection unit comprising two laser sources, and two dichroic mirrors (instant claim 67).
Olejnik et al. meets all the limitations of the claims and, therefore, anticipates the claimed
invention.

Response to Arguments
January 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the claimed product has novel structural elements that are adapted or constructed such that the product of manufacture comprises a microscope that is positioned to view samples in a sample container at the same time that the samples are being moved including a mechanical sleeve adapted to position the sample container in front of the microscope, which is not taught by Olejnik (Applicant Remarks, pg. 13, last partial paragraph; and pg.14, first partial paragraph and first full paragraph); and (b) Qiagen and Technical cited for teaching an integrated orbital shaker that can shake at a speed of 100 to 2000 revolutions per minute, do not teach a device positioned to view samples in a sample container at the same time that the sample are being moved (Applicant Remarks, pg. 15, last partial paragraph, lines 1-3).
Regarding (a) and (b), it is noted that instant claim 38 is very broadly recited, such that it does not recite any particular module; high-throughput droplet generator; microdroplets; component of a bioassay; fluorescence bioassay; microscope; microscope comprising any specific objective, laser, light detector, and/or position relative to other elements of the product; mechanical sleeve; first motor; second motor; what the motors are attached to; detector; targets; signal; detecting system; and/or sample containers. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. Furthermore, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant’s assertion that the claimed product has novel structural elements that are adapted or constructed such that the product of manufacture comprises a microscope that is positioned to view samples in a sample container at the same time that the samples are being moved including a mechanical sleeve adapted to position the sample container in front of the microscope, which is not taught by Olejnik, Qiagen, or Technical Support, is not persuasive. As an initial matter, Applicant is reminded that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. The Examiner notes that instant claim 38 contains multiple recitations with respect to the manner in which the claimed apparatus is intended to be used, but provides little information regarding the specific structural features of the product and/or how each component of the product is structurally related one to the another. For example, instant claim 38 is completely silent as to the identity, structure, relative location of the mechanical sleeve, and/or how the structural features of the mechanical sleeve adapt it to position the sample container in front of the microscope objective. Thus, the Examiner contends that Olejnik et al. clearly teach a microscope comprising a mechanical sleeve. Olejnik et al. teach analyzing a labeled bead suspension using imaging techniques such as a fluorescent microscope or fluorescence assisted cell sorting instrument (interpreted as comprising a microscope; and interpreting flowing microdroplets such as cells as moving vertically and rotating), wherein it is known that flow cytometry moves thousands of cells per second through a laser beam, and captures the light that emerges after each pass, and that a FACS is the process by which cells that have run through a flow cytometer can be captured and recollected for further analysis such as by microscopy, wherein multi-parametric data from cells and particles can be gathered using a hemocytometer on a stage microscope as evidenced by Rowley (interpreting a flow cytometer to comprise a microscope comprising an objective, a laser, and a mechanical sleeve; and the mechanical sleeve is adapted to position the sample an automated sample processing system, wherein the system can have regions for particular tasks such as centrifugation to which and from which materials such as tubes containing beads are moved by a robotic arm or the like; and the regions can have platforms, drawers, or decks comprising a plurality of sample carrier elements (interpreting sample carrier elements as encompassing a mechanical sleeve adapted to position the sample container in front of the microscope), wherein the sample carriers can be both movable and removable as one piece or in pieces; that sample processing systems include the commercially available QIACube from Qiagen, which is equipped with an automated centrifuge and pipetting system which can be programmed to do all or a portion of the method steps with limited human intervention (interpreting sample carriers and sample processing systems as mechanical sleeves; and the QIACube as comprising a first motor and a second motor); that assay test signals are detected, before, during, and/or after processing of the composition to permit reaction, if any, to occur (interpreted as adapted to position the sample container during detection); the collection of data, and the analysis of images from a fluorescent cell analysis instrument (Cellometer); and the use of the Tecan instrument including loading each sample into each well of the TECAN 96-well plate, and running the Tecan instrument including moving the assay plate into the instrument, moving the assay plate out of the instrument, and the ability to choose wells from which to collect data (interpreting elements and/or components of the Tecan instrument and plate to as a mechanical sleeve), wherein it is known that when the Tecan plate reader is part of an automated laboratory system, the plate reader comprises a robot with pipette tips for the transport of fluids or with grippers for the transport of laboratory items such as microplates or sample tubes; as well as, an optical axis arranged in a substantially horizontal way, and a detection axis which is arranged in a substantially vertical way, such that the optical axis 23 and above the moving unit 5, arranged with the microplate support 4, said microplate reader comprises detection optics 2’ as evidenced by Menges et al.; and where it is known that the Tecan reader device comprises a robotic gripper that allows the robot to move the plate horizontally towards or away from the teachpoint as evidenced by Agilent. Thus, consistent with MPEP 2112.01(II), the prior art teaches the identical chemical structure of the product of manufacture as recited in instant claim 38 and, thus, the properties applicant discloses and/or claims are necessarily present. Thus, Olejnik et al. teach all of the limitations of the claims.



(2)	The rejection of claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69 is maintained, and claims 70 and 71 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Monforte (US Patent Application Publication No. 20080124726, published May 29, 2008) as evidenced by Griffith (Thermo Fisher, 2010, 1-28).
Regarding claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71, Monforte teaches compositions and methods for the analysis of biomolecules associated with cells, where the presence or absence of a particular biomolecule associated with cells is examined, as well as, methods and instrumentation for single cell biochemical analysis (Abstract). Monforte teaches devices comprising: (i) a flow channel; (ii) a first source of an aqueous solution; (iii) a second source of a partitioning solution that is immiscible in the aqueous solution, wherein the second source is fluidly coupled to the flow channel (interpreted as a multi-channel cartridge); (iv) a controller operable coupled to the first and second sources; (v) an excitation light source capable of illuminating the aqueous reaction volumes in the flow channel at a desire wavelength (interpreted as an emission light source); (vi) a spectrophoto-metric detector capable of detecting a light emissions signal from a single aqueous reaction volume in the flow channel; and (vii) an electronic module operable connect to the detector for collecting and storing said signals detected (interpreted as a droplet microfluidics system; droplet generator; multi-channel cartridge; interpreting the device including the flow channel as comprising a mechanical sleeve that is adapted to position the sample container in front of the microscope objective including while moving; and an emission light source, claims 38b, 52, 57, 64, 66 and 67) (paragraph [0028]). Monforte teaches that generating an aqueous reaction core solution and associated immiscible liquid shell involves the use of multiphase systems to produce an emulsion of vesicles as shown in Figure 1 B (corresponding to an emulsion microfluidics system, claim 38a) (paragraph [0097], lines 1-12; and Figure 1 B). Monforte teaches the use of real-time PCR detection, such that DNA and RNA is detected, amplifying can use RT-PCR such as incorporating a nucleic acid polymerase reagent; and wherein more than one nucleic acid is targeted, the PCR can be multiplex PCR (interpreted as RT-PCR; nucleic devices of the invention can be utilized in combination with traditional flow cytometry, including both simple flow detection systems and flow detection sorting systems, wherein the information gathered from the flow system is simply to quantitate the number of cells passing through the flow system (interpreted as encompassing 3D particle counting system; and capable of quantifying, claims 38b and 45) (paragraphs [0035], lines 1-8; and [0311 ], lines 4-6). Monforte teaches liquid flow systems, wherein incorporation of a variety of pumps and valves within liquid flow devices to move the fluids within tubes, channels, capillaries, reservoirs, chambers, compartments, wells, or the like are thoroughly described in the art (interpreted as a first motor and second motor connected to the sample container capable of moving the sample container up and down; and a mechanical sleeve, claim 38) (paragraph [0068]). Monforte teaches a detection system includes optical detection systems for detecting an optical property including fluorescent or chemiluminescent material using a microscope of varying power, filed diameter, and focal length (corresponding to a 3D particle counting system comprising a microscope; and fluorescence signal, claims 38b and 50) (paragraph [0349], lines 1-20). Monforte teaches a laser-induced fluorescent signal is collected in real-time through fiber optics cables for all 96 wells, and detected at the CCD camera, wherein the system includes software for running the instrument and for analyzing the data; as well as, means for collection, storage, analysis, manipulation and/or display of collected data from a detector such as an electronic module such as a computer having a hard drive (interpreted as data analyzing software; laser; and encompassing SimFCS, claim 40) (paragraphs [0211 ], lines 11-15; and [0286]). Monforte teaches that in the case where cells need to be concentrated prior to further analysis, cells can be concentrated in a centrifuge, the supernatant removed, and the cell pellet resuspended in a preferred aqueous solution; and that following multiplex amplification, hybridization and extension, the beads can be isolated such as by centrifugation, and placed on a surface such as a slide, microchannel, plate, or the bottom of a microtiter plate well for analysis (interpreted as a motor that rotates 10-11 0 revolutions/min; and a sample container, claims 38b and 68) (paragraphs [0129], lines 1-4; and [0179]), wherein centrifuging using a centrifuge tube can range from 300, 800 or 1300 revolutions per minute as evidenced by Griffith (pg. 9, col 1, first full paragraph; and pg. 9, col 2; last full paragraph, line 7; and pg. 14, Table 5). Monforte teaches that solid supports can be flat or planar, or can exists as particles, beads, strands, tubing, containers, capillaries, films, plates, slides, etc.; and that a solid support can be configured in the form of a well, depression or other container, vessel, feature or location that solid supports can be configured in an array at various locations addressable for robotic delivery of reagents (interpreting wells, depressions, containers, vessels and features as mechanical sleeves adapted to position the sample container in front of the microscope objective; encompassing that the sample container is a cuvette; and cylindrical cuvette, claims 38,  42 and 46) (paragraph [0266], lines 1-8; and [0267]). Monforte teaches high throughput equipment such as liquid flow systems such as fluid handlers incorporating automated pipettors and robotic microtiter tray handling that can be specialized for the execution of a desired assay including commercial systems that perform all aspects of fluid handling and analysis that can be used in the practice of the present invention are available such as the 250 HTS system, the AMS 90 SE from Caliper Technologies, and the Agilent 2100 bioanalyzer (corresponding to a motor configured to simultaneously rotate, and move a sample container vertically up and down; and interpreting fluid handlers, automatic pipettors, robotic tray handling as mechanical sleeves adapted to position the sample container in front of the microscope objective, claim 38b) (paragraphs [0068], lines 1-7; [0315], lines 10-12; [0320], lines 1-4; and [0338], lines 1-7). Monforte teaches that instrumentation system of the invention (e.g., devices for single cell biomolecule analysis) can incorporate preexisting technology platforms such as microfluidic devices, detectors, sample storage elements, flow controllers, amplification devices or microfluidic modules, computers and the like, wherein a detection system includes devices such as spectrophotometric detectors, optical detectors, or any type of detector such as electromagnetic-based systems (corresponding to a detector; microfluidic cartridge; an emulsion microfluidic system comprising at least two lasers etc.; and interpreting the device as comprising a mechanical sleeve that is adapted to position the sample container in front of the microscope objective including while moving, claims 38b, 42, 43 and 67) (paragraph [0327], lines 1-7; and [0336], lines 1-15). Monforte teaches the quantitation of a signal such a fluorescence or color intensity can be correlated to the concentration of the biomolecule (interpreted as fluorescence detection, claims 38, 48 and 50) (paragraph [0081], lines 6-8). Monforte teaches that depending on the specific method of detection, there can be a greater or lesser need to control the size and volume of the vesicle or partitioned reaction volume, such that one can implement methods for the control of vesicle or reaction chamber size and volume to provide a relatively equivalent or homogeneous environment; and that samples are drawn into microfluidic devices that comprise networks of microvesicle cavities such as channels, chambers, etc. have at last one dimension less than about 500 microns in size and often less than about 100 microns (corresponding to encompassing a droplet size of 10 microns to 100 microns; and interpreting networks of microcavities, channels and chambers as mechanical sleeves adapted to position the sample container in front of the microscope objective, claims 38b, 49 and 69) (paragraph [0242], lines 1-3 and 12-14; and [0317], lines 3-7). Monforte teaches an apparatus comprising vesicles 501 or the apparatus housing excitation light source 515 and/or detector 530 is movable in the X-Y plane of the vesicles in order to systematically focus on single vesicles (interpreting motors, liquid flow devices, and/or a movable detector mechanical sleeves adapted to position the sample container in front of the microscope) (paragraph [0296]; and Figures 4A and 4B). Monforte teaches downstream mechanics can be triggered to direct the flow stream, resulting in the observed cells being placed in a physically partitioned locations, wherein such mechanisms can comprise a multi-welled microtiter plate that is placed on an X-Y movable platform, where the platform can then be moved to place a particular well of the microtiter plate directly below the output of the flow stream at a suitable time (interpreting motors, liquid flow devices, and/or a movable detector mechanical sleeves adapted to position the sample container in front of the microscope) (paragraph [0306]). Monforte teaches that solutions used with the invention such as the aqueous phase comprising cells, and the non-aqueous partitioning solution, can be manipulated (e.g., aliquotted and/or diluted) using standard or microfluidic fluid handling approaches (or combinations thereof) (interpreted as a microdroplet-manipulating device, claim 51) (paragraph [0315], lines 1-5). Monforte teaches that instrumentation provided by the invention can include a chip that typically performs reaction assembly, thermocycling, and acting as a cuvette for an optical system during an imaging step (interpreted as detector configured to detect a signal while the motor is translating and rotating, claim 38) (paragraph [0319]). Monforte teaches that optical detection systems including materials within the channels and/or chamber of the microfluidic devices, wherein the optical detection systems are placed adjacent to the microscale channel of the microfluidic device, and are in sensory communication with the channel via an optical detection window, wherein the light detector are optionally spectrophotometers, photodiodes, photomultiplier tubes, diode arrays, and imaging systems; and wherein microscope objectives of varying power, field diameter, and focal length are readily utilized as at least a portion of this optical train (interpreted as a microscope operably linked to a detector; microscope objective; interpreting channels as mechanical sleeves; and an emission light detection system, claims 38 and 67) (paragraph [0349]). Monforte teaches that reagent holding reservoirs, motor systems or light sources can  be thermally controlled (interpreted as motors) (paragraph [0362], lines 9-11). Monforte teaches a detector such as a fluorescence spectrophotometer that can take measurements from individual reaction vesicles or partitioned aqueous volumes in a flow channel (interpreting measurements taken of flowing microdroplets as positioning the sample containers in front of the microscope objective while moving vertically, claim 38) (paragraph [0341]). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). As indicated in MPEP 2114(11), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469. 15 USPO2d 1525, 1528 (Fed. Cir. 1990} (emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (underline added). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. c" Inter. 1987). Here, there are multiple recitations of intended uses such as, for example, "a high throughput generator to generate a plurality of microdroplets" in claim 38. lines 3-4; “wherein the laser is positioned or adapted to generate an excitation light and focus the excitation light inside the sample container” in lines 14-16; “the microscope objective is positioned or adapted to image a plurality of microdroplets in the 
Monforte meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed January 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Monforte does not teach product of manufacture  comprising a microscope comprising mechanical sleeve that is positioned to view samples in a sample container at the same time that the samples are being moved (Applicant Remarks, pg. 16, second full paragraph); and (b) Monforte do not teach structural elements are adapted such that the microscope as a component of the device is positioned to view samples in a sample container at the same time that the samples are being moved up and down (Applicant Remarks, pg. 16, second full paragraph)
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 38; that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations Applicant’s assertion that Monforte does not teach product of manufacture comprising a microscope comprising mechanical sleeve that is positioned to view samples in a sample container at the same time that the samples are being moved, is not persuasive. The Examiner respectfully notes that the instant as-filed Specification and instant claim 38 do not provide a specific structure for the “mechanical sleeve”, including its structure, its location relative to the microscope, objective, motors, and other components of the device, and/or how the mechanical sleeve is adapted to position the sample container in front of the microscope objective. Monforte teaches devices comprising: (i) a flow channel; (ii) a first source of an aqueous solution; (iii) a second source of a partitioning solution that is immiscible in the aqueous solution, wherein the second source is fluidly coupled to the flow channel; (iv) a controller operable coupled to the first and second sources; (v) an excitation light source capable of illuminating the aqueous reaction volumes in the flow channel; (vi) a spectrophotometric detector capable of detecting a light emissions signal from a single aqueous reaction volume in the flow channel (interpreting the aqueous solution, flow channels and/or controller as mechanical sleeves that are adapted to position the sample container in front of the microscope objective including while the sample container such as a cell, emulsion, plate, tube, etc. is moving); that the detection system includes optical detection systems for detecting an optical property including fluorescent or chemiluminescent material using a microscope of varying power, field diameter, and focal length (interpreted as comprising a microscope); that the high throughput equipment includes liquid flow systems such as fluid handlers incorporating automated pipettors and robotic microtiter tray handling that can be specialized for the execution of a desired assay including commercial systems that perform all aspects of fluid handling and analysis that can be used in the practice of the present invention are available such as the 250 HTS system, the AMS 90 SE from Caliper Technologies, and the Agilent 2100 bioanalyzer (interpreting the fluid handlers, automatic pipettors, robotic tray handling system as mechanical sleeves adapted to position the sample container in front of the microscope objective); and that samples are drawn into microfluidic devices that comprise networks of microvesicle cavities such as channels, chambers, etc. (interpreting networks of microcavities, channels and chambers as mechanical sleeves and that solid supports can be flat or planar, or can exists as particles, beads, strands, tubing, containers, capillaries, films, plates, slides, etc.; and that a solid support can be configured in the form of a well, depression or other container, vessel, feature or location that solid supports can be configured in an array at various locations addressable for robotic delivery of reagents (interpreting centrifuge, wells, depressions, containers, vessels and/or features as mechanical sleeves adapted to position the sample container in front of the microscope objective). Thus, Monforte teaches all of the limitations of the claims including a mechanical sleeve.
Regarding (b), please see the discussion supra regarding the Examiner response to Applicant’s arguments including the teachings of Monforte and that limitations from the Specification are not read into the claims. Applicant’s assertion that Monforte do not teach structural elements are adapted such that the microscope as a component of the device is positioned to view samples in a sample container at the same time that the samples are being moved up and down, is not persuasive. As an initial matter, the Examiner notes that instant claim 38 does not recite that the microscope is positioned to view samples. Instead, instant claim 38 recites that the microscope comprises a mechanical sleeve adapted to position the sample container in front of the microscope (See, lines22-24 and 33-38). In addition to the teachings of Monforte as discussed supra, Monforte teach that motor systems, and liquid flow systems, wherein incorporation of a variety of pumps and valves within liquid flow devices to move the fluids within tubes, channels, capillaries, reservoirs, chambers, compartments, wells, or the like are thoroughly described in the art; as well as, a detector that can take measurements from individual reaction vesicles or partitioned aqueous volumes in a flow channel, wherein the detector is movable in the X-Y plane of the vesicles in order to systematically focus on single vesicles (interpreting motors, liquid flow devices, and/or a movable detector as mechanical sleeves adapted to position the sample container in front of the microscope; and interpreting measurements taken of flowing microdroplets as positioning the sample containers in front of the microscope objective while moving vertically); and that downstream mechanics can be triggered to direct the flow stream, resulting in the observed cells being placed in a physically partitioned locations, wherein such mechanisms can comprise a multi-welled microtiter plate that is placed on an X-Y movable platform, where the platform can then be moved to place a particular well of the microtiter plate directly below the output of the flow stream at a suitable time (interpreting downstream mechanics, microtiter plate, and movable platform as mechanical sleeves adapted to position the sample container in front of the microscope). Thus, Monforte teaches all of the limitations of the claims.

Claim Rejections - 35 USC§ 103
Please Note: the references have been modified slightly in view of Applicant’s arguments and remarks, filed 01-12-2022.

The rejection of claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69 is maintained, and claims 70 and 71 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Olejnik et al. (US Patent Application Publication No. 20140335528, published November 13, 2014; of record) in view of Ness et al. (US Patent No. 9126160, issued September 8, 2015; effective filing date December 8, 2010; of record) as evidenced by Griffith (ThermoFisher, 2010, 1-28; of record); and Qiagen (Qiagen, 2006, 1-6); and Technical Support (Qiagen, 2020, 1-171; of record); and Rowley (Materials and Methods, 2012, 2(125), 1-15); and Menges et al. (US Patent No. 9029101, issued May 12, 2015; effective filing date August 1, 2013); and Agilent (Agilent Technologies, 2009, 1-38).
Regarding claims 38, 40, 42, 46-50, 52, 55, 58, 59, 64-66 and 69-71, Olejnik et al. teach method
for enriching a population of particles containing an analyte including a nucleic acid including DNA,
protein, cell, virus, antibody, drug, biomarker, etc. (interpreted as a sample), wherein enrichment beads
are used that are larger in size than beads used for amplification, such that a separation device is
employed that can retain large beads with bound amplified beads (interpreted as sample; and nucleic
acids including DNA, claims 38, 58 and 59) (Abstract; and paragraphs [0005], lines 1-3; and [0043]).
Olejnik et al. teach a method of enriching, comprising: (a) providing (i) an emulsion comprising one or
more (typically many) aqueous compartments in oil (interpreted as an microdroplets in oil fluid generated from a liquid sample; emulsion system; and a sample container), at least some compartments comprising PCR reagents (interpreted as PCR), a first primer immobilized on the emulsion bead, a second primer in solution, and template; and (ii) enrichment beads, wherein said enrichment beads are different from said emulsion beads in said compartments; (b) exposing the emulsion to conditions amplify at least some of the template on at least some of the emulsion beads in at least some of the compartments; (c) enriching for emulsion beads comprising amplified template by contacting the emulsion beads with the enrichment beads; (d) capturing at least some of the population of complexes under conditions such that a majority of said emulsion beads not comprising amplified template are not captured (interpreting primers and/or amplified template as a component of a fluorescence bioassay); (e) subjecting the population of complexes to conditions so as to separate said emulsion beads comprising amplified template from said enrichment beads, wherein the capturing in step (d) comprises size selection, such that the invention contemplates a variety of size selection techniques including density centrifugation (interpreted as a motor configured to rotate the sample container) (corresponding to a module comprising a droplet generator from a liquid sample; microdroplets in an immiscible oil fluid; an emulsion system; a sample container; encompassing RT-PCR; interpreting primers and/or amplified template as a component of a fluorescence bioassay; and a motor configured to rotate about the vertical axis of the sample container, claims 38a, 38b, 47, 55 and 71) (paragraphs [0006]; and [0007], lines 3-6). Olejnik et al. teach in Figure 8, a vortexer is used to perform mixing operations, and repetitive pipetting is used by adapting QIACube, automated pipetting/centrifugation workstation (interpreted as a motor for rotating a sample container; a motor for providing a vertical up and down motion; and two separate motors, claims 38a, 38b, 58, 59 and 68) (paragraph [0090]; and Figure 8). Olejnik et al. teach that the labeled bead suspension can be analyzed by using imaging techniques such as a fluorescent microscope or fluorescence assisted cell sorting instrument (FACS) (interpreted as a 3D particle counting system; a microscope linked to a detector; comprising a laser; and capable of quantifying); and that Figure 4 shows signal distribution/histograms as measured by FACS for enriched (A) and non-enriched (B) particles, wherein particles containing amplified targets are visualized using fluorescently labeled (Cy5) oligonucleotide probe complementary to the distal end of the amplicon (corresponding to a microscope linked to a detector; 3D particle counting system; capable of quantifying the number of target-comprising microdroplets; microscope; fluorescence sensor; a chemical-based fluorescence-based assay; and capable of detecting a fluorescence signal, claims 38b, 48, 50 and 70) (paragraphs [0064]; and [0086], lines 11-14; and Figure 4), wherein it is known that flow cytometry moves thousands of cells per second Rowley (pg. 1, last partial paragraph; pg. 9, last partial paragraph; pg. 10, first partial paragraph; and pg. 11, third full paragraph). Olejnik et al. teach that various methods and processes of the invention are automated such as, for example, the enriching method can be performed using an automated sample processing system, wherein the system can have regions for particular tasks such as centrifugation to which and from which materials such as tubes containing beads are moved by a robotic arm or the like; and the regions can have platforms, drawers, or decks comprising a plurality of sample carrier elements (interpreted as including a mechanical sleeve), wherein the sample carriers can be both movable and removable as one piece or in pieces; and that platforms include the commercially available QIACube from Qiagen is equipped with an automated centrifuge and pipetting system which can be programmed to do all or a portion of the method steps with limited human intervention (corresponding to a device that simultaneously translates the sample container; cuvette; and cylindrical cuvette, claims 38b, 42, 46 and 68) (paragraph [0037]), wherein centrifuging using a centrifuge tube can range from 300, 800 or 1300 revolutions per minute as evidenced by Griffith (pg. 9, col 1, first full paragraph; and pg. 9, col 2, last full paragraph, line 7; and pg. 14, Table 5). Olejnik et al. teach that the automatic processing device can comprise a robotic arm having robotic movement, such that the arm can comprise one or more elements such as a syringe, pipette or probe, sensor element volume fluid and/or air applicator, wherein the syringe, pipette or probe can be fluidically connected with a reservoir or other container and can apply one or more of the following: rinse agents such as buffers and the like, denaturing reagents for separating DNA duplexes, additional materials including bead (interpreting syringe, pipette, probes, automatic processing device as mechanical sleeve; and as a droplet microfluidics system, claims 38 and 52) (paragraph [0040]). Olejnik et al. teach that that the emulsion can be formed according to any suitable method known in the art including counter-flow methods and cross-current methods; and that the size of the microcapsules can be adjusted by varying the flow rate and speed of the components, for example, in dropwise addition, the size of the drops and the total time of delivery can be varied, such that the emulsion contains a density of between about 10,000-1,000,000 beads encapsulated per microliter, wherein the number depends on the size of the microspheres (corresponding to a high-throughput droplet generator; emulsion system; a multi-channel cartridge; encompassing a size ranging from 10 microns to 100 microns; a droplet generator; sample container suitable for multiplexed detection; and emission light detection unit, claims 49, 52, 57, 64-66 and 69) (paragraph [0079], lines 8-22). Olejnik et al. teach incubating the emPCR bead mix on a rotating shaker (interpreted as an integrated orbital shaker) (paragraph [0240]), wherein the QIACube provides a robotic workstation up to 12 samples per run using collection tubes on the integrated orbital shaker as evidenced by Qiagen (pg. 2, second full paragraph; and pg. 3, second full paragraph), and wherein the shaker has a speed of 100-2000 revolutions/minute as evidenced by Technical Support (pg. 135, Shaker). Olejnik et al. teach that an assay can be performed using at least one "assay mixture", which is a composition from which one or more test signals are detected, before, during, and/or after processing of the composition to permit reaction, if any, to occur (interpreted as detector configured to detect while the motor is translating and rotating, claim 38) (paragraph [0042]). Olejnik et al. teach the collection of data, and the analysis of images from a fluorescent cell analysis instrument (Cellometer); and the use of the Tecan instrument, wherein raw data is collected and analyzed (interpreted as data analyzing software; and SimFCS, claims 40 and 53) (paragraphs [0091]; [0297]-[0302]; and Figure 9). Olejnik et al. teach loading each sample into each well of the TECAN 96- well plate, and running the Tecan instrument including: (i) open Magellan 6 from the desktop; (Ii) click “move plate out”, which will cause the door to open on the instrument; (iii) load the plate; (iv) click “move plate in”, which will cause the plate to be sucked into the instrument; (v) click “go”; (vi) chose which wells are to be measured including selecting filters; and (vii) press “go” and the readings will be taken, such that a plate diagram will come up with data on it (interpreting the Tecan reader to comprise a mechanical sleeve adapted to position the sample container in front of the microscope; and a microscope with an objective to view the microdroplets in the sample container, claim 38b) (paragraphs [0294]-[0312]), wherein it is known that when the Tecan plate reader is part of an automated laboratory systems, the plate reader comprises a robot with pipette tips for the transport of fluids or with grippers for the transport of laboratory items such as microplates or sample tubes; as well as, an optical axis arranged in a substantially Menges et al. (col 1, lines 52-58; and col 6, lines 44-50); and where it is known that the Tecan reader device comprises a robotic gripper that allows the robot to move the plate horizontally towards or away from the teachpoint as evidenced by Agilent (interpreting a robotic gripper as a mechanical sleeve, claim 38b) (pg. 16, last partial paragraph). Olejnik et al. teach that in order to visualize emulsions and measure the size distribution of emulsion droplets, imaging techniques (e.g., microscopy) or laser scattering methods including a particle size analyzer such as the Malvern MasterSizer can be used (interpreted as a microscope operable linked to a laser, claim 38a) (paragraph [0087]). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). As indicated in MPEP 2114(11), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469. 15 USPO2d 1525, 1528 (Fed. Cir. 1990} (emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (underline added). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. c" Inter. 1987). Here, there are multiple recitations of intended uses such as, for example, "a high throughput generator to generate a plurality of microdroplets" in claim 38. lines 3-4; “wherein the laser is positioned or adapted to generate an excitation light and focus the excitation light inside the sample container” in lines 14-16; “the microscope objective is positioned or adapted to image a plurality of microdroplets in the sample container and transmit the image from the fluorescence bioassay contained in the plurality of microdroplets” in lines 17-21; “the microscope views or images the plurality of microdroplets in the sample container while the sample container is 
Olejnik et al. do not specifically exemplify a 256 channel cartridge system (instant claim 57); or an emission light detection unit comprising two laser sources, and two dichroic mirrors (instant claim 67).
Regarding claims 57 and 67, Ness et al. teach a system, method, and apparatus for forming an
array of emulsions including a plate providing an array of emulsion production units each configured
to produce a separate emulsion and each including a set of wells interconnected by channels that
intersect to form a site of droplet generation (Abstract, lines 1-6). Ness et al. teach in Figure 128,
graphs illustrating exemplary absorption and emission spectra of fluorescent dyes (interpreted as an
emission light detection unit); and that the systems and apparatus for performing assays include: (a)
preparing a clinical or environmental sample for analysis, (b) separating the components of the samples
by partitioning them into droplets or other partitions, each containing about one component, (c) amplifying or otherwise reacting the components within droplet, and (d) detecting the amplified or
reacted components (interpreted as an emission light detection unit, claim 67) (col 9, lines 4-6 and 25-
36). Ness et al. teach that each set of wells, in turn, can include (1) at least one first input well to receive a
continuous phase, (2) a second input well to receive a dispersed phase, and (3) an output well configured
to receive from the site of droplet generation an emulsion of droplets of the dispersed phase disposed in
the continuous phase (col 1, lines 52-57). Ness et al. teach an assay system comprising an instrument
612 and one or more sample cartridges 614 that connect to the instrument, wherein the disposable
cartridge provides suitable fluidic connections between the various components
of the cartridge (encompassing a 256-channel cartridge) (col 4, lines 28-41; and Figure 42; and col 18,
lines 44-47; and Figure 2). Ness et al. teach separate reagent chambers 1740a within cartridge 1720,
wherein any desired number of reagent chambers from ten or more, up to an arbitrarily large number,
can be provided, each reagent chamber is configured to receive sample-containing fluid from the
sample chamber, and to allow the combination of the sample-containing fluid with a particular reagent
mixture (encompassing a 256-channel cartridge) (col 62, lines 25-34; and Figures 43-45). Ness et al.
teach that a sample is a compound, composition and/or mixture of interest from any suitable source
including clinical samples, environmental samples and/or research samples, wherein samples can be
analyzed in their natural state, and/or in an altered state such as following storage, preservation,
extraction, lysis, dilution, concentration, purification, filtration, mixing with one or more reagents, preamplification of PCR on sample prior to PCR (col 13, lines 13-39). Ness et al. teach a sample loading region including a sample loading tray that is extendable and retractable that receives the sample cartridge and positions the cartridges for operational engagement with the instrument, wherein the tray and be coupled to a drive mechanism that drives the opening and closing of the sample loading region (interpreting the tray and drive mechanism as mechanical sleeves adapted to position the sample container in front of the microscope, claims 38) (col 19, lines 4-12).
"It is prima facie obvious to combine prior art elements according to known methods to yield
predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all
the claimed elements were known in the prior art and one skilled in the art could have combined the
elements as claimed by known methods with no change in their respective functions, and the combination
would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR
International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro,
Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage
Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket
Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of providing systems for compartmentalizing samples into emulsion droplets as exemplified by Ness et al., it
would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of

Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to
one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Olejnik and Ness do not teach structural elements that are adapted or constructed such that the product of manufacture comprises a microscope that is positioned to view samples in a sample container at the same time that the samples are being moved inter alia a mechanical sleeve adapted to position the sample container in front of the microscope (Applicant Remarks, pg. 17, first and second full paragraphs); (b) as declared in the Zhao decl., Dr. Zhao does not believe that Olejnik teaches a device that is adapted or constructed such that a microscope as a component of the device is positioned to view samples in a sample container (Applicant Remarks, pg. 17, last partial paragraph); and (c) Dr. Zhao further declares that one of skill in the art would not believe that Ness cures the defect in Olejnik to teach the claimed invention (Applicant Remarks, pg. 18, first full paragraph); and (d) Dr. Zhao declares that one of skill in the art would believe that there is no motivation to modify Olejnik to derive the claimed invention as amended (Applicant Remarks, pg. 18, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner response to Applicant’s arguments including the teachings of Olejnik et al. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Olejnik and Ness do not teach structural elements that are adapted or constructed such that the product of manufacture comprises a microscope that is positioned to view samples in a sample container at the same time that the samples are being moved inter alia a mechanical sleeve, is not found persuasive. Please see the discussion supra including with respect to the teachings of Olejnik et al., and that instant as-filed Specification and instant claim 38 do not provide a specific structure for the “mechanical sleeve”, including where it is located and/or how the mechanical sleeve is adapted to position the sample container in front of the microscope objective. In addition to the teachings of Olejnik et al., Ness et al. teach a removable plate, channels, emulsions, carrier fluids, microfluidics assembly, and a sample loading tray that is extendable and retractable that receives the sample cartridge and positions the cartridges for operational engagement with the instrument, wherein the tray and be coupled to a drive mechanism that drives the opening and closing of the sample loading region (interpreting emulsion, channels, carrier fluid, tray, plate, microfluidics assembly, and drive mechanism as mechanical sleeves adapted to position the sample container in front of the microscope). Thus, the combined references of Olejnik et al. and Ness et al. teach all of the limitations of the claims.
Regarding (b)-(d), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Additionally, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant’s assertion that as declared in the Zhao decl., Dr. Zhao does not believe that Olejnik teaches a device that is adapted or constructed such that a microscope as a component of the device is positioned to view samples in a sample container; that one of skill in the art would believe that Ness cures the deficiencies of Olejnik, such that the combined references teach the claimed invention; and that there is no motivation to modify Olejnik to derive the claimed invention as amended, are not found persuasive. The Zhao declaration filed under 37 CFR 1.132, and filed January 12, 2022 is insufficient to overcome the rejection of claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 based upon 35 USC 112(a) (New Matter); 35 USC 112(b); and the 35 USC 103 rejection of Olejnik et al. in view of Ness et al. as set forth in the last Office action because: 
(1)  The Zhao decl. fails to set forth facts to support the declarations as provided in the Affidavit, such as indicating: (i) how the product of manufacture as recited in instant claim 38 is different from the device as exemplified by Olejnik et al.; (ii) why one of skill in the art at the time of the invention would believe that the combined references of Olejnik and Ness do not teach or suggest a device with a 
(2)  The Zhao decl. refers only to the system described in the above referenced application and not to the individual claims of the application and, thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims (See; MPEP § 716). As an initial matter, the Zhao decl. declares that one of ordinary skill in the art would not believe that the combined references of Olejnik and Ness teach a device adapted or constructed such that a microscope as a component of the device is positioned to view samples in a sample container while at the same time, the samples are being moved (See; Zhao decl., pg. 5, #5). It is noted that instant claim 38 does not recite that the microscope as a component of the device is positioned to view samples in a sample container. Instead, instant claim 38 recites that the microscope comprises a mechanical sleeve that is adapted to position the sample container in front of the microscope objective. Moreover, it is noted that the structure of the mechanical sleeve is not recited in instant claim 38 or in the instant as-filed Specification, such that the structure of the “mechanical sleeve” is open to interpretation (e.g., cells, emulsions, aqueous microdroplets, plates, beads, channels, liquid handling system, motor system, robotic arms, QIACube, pipettes, automatic processing device, FACS, flowcells, solid supports, etc.). Thus, the Zhao decl. refers only to the system described in the above referenced application and not to the individual claims of the instant application.
(3)  The Zhao decl. includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function, which is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof (See; MPEP § 716). The Zhao decl. and instant claim 38 recite intended uses of the claimed product of manufacture (e.g., viewing samples in a sample container at the same time that the sample are being moved, including both up and down and rotational movement), and broadly reciting component structures. Instant claim 38 recites, for example:
“a droplet generator to generate a plurality of microdroplets”;

“wherein the microscope mechanical sleeve is adapted to position, and positions, the sample container in front of the microscope objective such that the microscope views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down by the second motor”;

“wherein the detector detects a detectable signal in each of the plurality of microdroplets at a rate of at least about 1000 microdroplets/per second”;

“wherein the detector is adapted to quantify the target-comprising microdroplets and detects a signal in each microdroplet during rotating of the sample container about the vertical axis and vertical up and down motioning of the sample container”;

“the module inputs the plurality of generated microdroplets comprising the detecting system into the sample container while the second motor vertically moves the sample container up and down and the first motor rotates the sample container”; and

“the detector detects a signal from the plurality of microdroplets” (instant claim 38).

 Thus, Zhao decl. includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function, and do not affirm the structure of the product of manufacture itself.
(4)  There is no support in the instant as-filed Specification for the “mechanical sleeve” of instant claim 38, which is recited as adapted to position, and positions, the sample container in front of the microscope objective. The as-filed Specification contains a single reference to the term “mechanical sleeve” as indicated below:
“In alternative embodiments, the apparatus comprises a small microscope that has a horizontal geometry and a mechanical sleeve that holds a cylindrical cuvette of diameter 1 cm” (See, pg. 57, lines 1-3).

Thus, the instant as-filed Specification does not teach a “microscope mechanical sleeve that is adapted to position, and positions, the sample container in front of the microscope objective, such that the microscope views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down by the second motor. Moreover, the as-filed Specification and instant claim 38 do not provide, identify and/or describe the structure of the “mechanical sleeve”, its position relative to the microscope, and/or indicate how the positioning process is carried out such that some structure of the mechanical sleeve can be inferred. 



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claims 52, 59 and 64 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 52 recites (in part) “wherein the emulsion microfluidics system or the droplet microfluidics system comprises a multi-channel cartridge system to generate a plurality of microdroplets” in lines 2-3. However, claim 38, from which claim 52 depends, does not recite an emulsion microfluidics system or a droplet microfluidics system. Thus, claim 52 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 
Claim 59 recites (in part) “wherein the nucleic acid comprises a molecules selected from the group consisting of: an miRNA, a mRNA, a DNA and a SNP” in lines 2-3. However, claim 38, from which claim 59 depends, does not recite a nucleic acid. Thus, claim 59 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 
Claim 64 recites (in part) “wherein the target-comprising microdroplets are collected and moved” in line 2. However, claims 38 and 52, from which claim 64 depends, do not recite target-comprising 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


New Objections/Rejections
Claim Objection
(1)	Claim 38 is objected to because of the following informalities: Claim 38 recites “1000 microdroplets/per second” in line 41, where it is noted that “/” denotes the term “per”, such that the term “1000 microdroplets/second” or “1000 microdroplets per second” might be more appropriate.  
Appropriate correction is required.

(2)	Claim 55 is objected to because of the following informalities: Claim 55 recites “reverse transcription PCT” in lines 2-3, wherein the term “reverse transcription PCR” might be more appropriate.  
Appropriate correction is required.

(3)	Claim 59 is objected to because of the following informalities: Claim 59 recites an abbreviation such as “SNP” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 are rejected under 35 U.S.C. 101 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. 
In the instant case, “a module comprising a droplet generator to generate a plurality of microdroplets” in lines 3-4; “each of the plurality of microdroplets is monodispersed and encapsulated in an immiscible carrier oil fluid” in lines 7-8; “a microscope comprising an objective operably linked to a laser, a light detector, and a sample container” in lines 12-13; “wherein the microscope mechanical sleeve is adapted to position, and positions, the sample container in front of the microscope objective such that the microscope views or images the plurality of microdroplets in the sample container while the sample container is moved rotationally by the first motor and vertically up and down by the second motor” in lines 33-38; “wherein the detector detects a detectable signal in each of the plurality of microdroplets at a rate of at least about 1000 microdroplets/per second” in lines 39-41; “wherein the detector is adapted to quantify the target-comprising microdroplets and detects a signal in each microdroplet during rotating of the sample container about the vertical axis and vertical up and down motioning of the sample container” in lines 42-46; “the module inputs the plurality of generated microdroplets comprising the detecting system into the sample container while the second motor vertically moves the sample container up and down and the first motor rotates the sample container” in lines 47-51; and “the detector detects a signal from the plurality of microdroplets” in lines 52-53. Dependent claim 64 recites, for example, “wherein the target-comprising microdroplets are collected and moved to one channel or a plurality of channels of the multi-channel cartridge system” in lines 1-3.
Claims 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 depend from instant claim 38.
	Thus, instant claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 recite both a product and a process in the same claim and overlaps two statutory classes of invention.

Conclusion
Claims 38, 40, 42, 46-50, 52, 55, 57-59, 64-67 and 69-71 are rejected.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639